Kupferman, J.,
dissents in a memorandum as follows: I would affirm.
The court in questioning and impanelling the jury spent two days and 336 pages of transcript. The ADA and defense counsel were allowed only a limited number of questions, many of which the court excluded as being repetitive or improper.
We have recently determined in People v Rodriguez (184 AD2d 317), that a trial court properly exercised its discretion with respect to voir dire.
This court should not be interfering in the proper exercise of the trial court’s supervision over its courtroom operation.